First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The disclosure is objected to because of the following informalities: Reaction Formulae IA and 4 are not legible.  
Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
s 8-14 have been renumbered 9-15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim recites a “mass production method” comprising “a step of performing the preparation method of any one of claims…”.  Is applicant claiming any process wherein a single step of any of said claims is utilized?  Or is applicant claiming a mass production method comprising the steps as recited by any of the recited claims?  Clarification is requested.  For the purpose of art rejection, it is assumed applicant is claiming a mass production method comprising the steps as recited by any one of the recited claims. 
Additionally, apart from the recitation of a “mass production method”, the instant claim does not include any limitation that would distinguish it from the methods claimed in the parent claims. 
For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As noted above in paragraph #6, it is assumed claim 14 is drawn to a mass production method comprising the steps as recited by any one of the recited claims.
However, the recitation that the process is a “mass production method” does not limit scope of any of the recited claims, i.e., result in differences in the recited method steps.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kwon et al. (US 8,889,840).
Kwon et al. teaches the production of a vascular leakage inhibitor

    PNG
    media_image1.png
    181
    391
    media_image1.png
    Greyscale
, from pregnenolone via:

    PNG
    media_image2.png
    372
    798
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    203
    798
    media_image3.png
    Greyscale
(see the entire article, especially Example 6, Scheme 13).  The reference teaches
purification of compound SAC-1003 (i.e., instant compound 2) utilizing ethyl acetate as recited by instant claims 2, 3 and 11
reaction of SAC-1003 with tri-O-acetyl-D-glucal in the presence of boron trifluoride diethyl etherate as recited by instant claim 4 (see Example 6-4) and
vascular leakage inhibitor of the formula:

    PNG
    media_image4.png
    166
    268
    media_image4.png
    Greyscale
and exemplifies compounds such as:

    PNG
    media_image5.png
    177
    323
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    201
    305
    media_image6.png
    Greyscale
and

    PNG
    media_image7.png
    224
    423
    media_image7.png
    Greyscale
(see the entire article, especially Abstract, [0008]-[0012], [0014]-[0015], [0069], [0069]).

The instant claims differ from the reference by reciting 
the production of compound of formula 4 from the compound of formula 6 under acidic condition, i.e., a single reaction for the production of:

    PNG
    media_image8.png
    108
    189
    media_image8.png
    Greyscale
from 
    PNG
    media_image9.png
    93
    166
    media_image9.png
    Greyscale
and the use of said
compound 4 in the production of 
    PNG
    media_image10.png
    133
    201
    media_image10.png
    Greyscale
(see instant claims 1, 6 and 9);
the production of compound of formula 10 from the compound of formula 6, i.e., a single reaction for the production of:

    PNG
    media_image11.png
    103
    241
    media_image11.png
    Greyscale
from 
    PNG
    media_image9.png
    93
    166
    media_image9.png
    Greyscale
and the use of said compound 10 in the production of 
    PNG
    media_image10.png
    133
    201
    media_image10.png
    Greyscale
(see instant claim 12);
the use of catalysts such as perfluoro-1-alkylsulfonate (see instant claims 4 and 5) and

    PNG
    media_image8.png
    108
    189
    media_image8.png
    Greyscale
(see instant claim 15).

As noted above, Kwon teaches:

    PNG
    media_image12.png
    148
    770
    media_image12.png
    Greyscale
, which differs only in the use of acid condition in the reaction for the cleavage of the 3-ether bond and the production of compound 2; and 

    PNG
    media_image13.png
    150
    782
    media_image13.png
    Greyscale
, which differs only in the production of the intermediate compound:

    PNG
    media_image14.png
    150
    212
    media_image14.png
    Greyscale
.  
However, acidic cleavage of ethers is well known in the chemical art and as evidence by Kwon, said bond can be cleaved under acidic condition:

    PNG
    media_image15.png
    189
    675
    media_image15.png
    Greyscale
; and the Court has held:
C.    Changes in Sequence of Adding Ingredients 
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
, i.e., absence a showing of new or unexpected results, the changes in sequence of reaction is prima facie obvious.  See MPEP § 2144.04 (IV)(C).
Applicant’s disclosure in Table 1 of the present specification of improved yield is noted:

    PNG
    media_image16.png
    812
    750
    media_image16.png
    Greyscale
, however, the showing is not a true side-by-side comparison.  As noted by applicant, the results are based on a scaled up 
if, as suggested by applicant, the use of an intermediate that differs from the conventional method, i.e., two-step reaction in the prior art vs one-step reaction in the present invention results in unexpected results, than the only difference in the comparative experiment should be said two-step vs one-step reaction; and
the reagents and reaction conditions of the instant claims overlap with those of the prior art process.  Therefore, apart from the use of acidic condition in step 3, the reagents and the reaction conditions should be the same for a true side-by-side comparison.  For example, in step 1, Table 1 indicates the use of TEA as a stabilizer but the claimed invention is not limited to the use of TEA in step 1.  
In other words, applicant’s statement that the overall yield is improved in the present invention is noted but not considered unexpected.

Lastly, 
as recognized by MPEP § 2144.06, substituting art-recognized equivalents for a known purpose is prima facie obvious, and “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.” In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Therefore, the substitution of one Lewis acid catalyst, i.e., borontrifluoride diethyl etherate, with another Lewis acid catalyst, such as, perfluoroalkanesulfonates would be prima facie obvious (see for example, US 5,631,371, col. 4, lines 24-34; US 6,492,565, col. 1, lines 10-18 and 39-42); and
instant claim 15 is drawn to compound of formula:

    PNG
    media_image8.png
    108
    189
    media_image8.png
    Greyscale
.  As indicated above, Kwon teaches 

    PNG
    media_image4.png
    166
    268
    media_image4.png
    Greyscale
and exemplifies compounds such as:

    PNG
    media_image17.png
    185
    534
    media_image17.png
    Greyscale
and 
    PNG
    media_image18.png
    208
    372
    media_image18.png
    Greyscale
, each of which differs from the claimed compound in a single position (see arrows above).  However, Kwon teaches and exemplifies R1 as hydrogen as well as 25-COOH.  Therefore, modification of any of the exemplified compound with the production of the claimed compound is rendered prima facie obvious.  The motivation is based on the teachings of Kwon that the compound obtained would also be useful as a vascular leakage inhibitor. 
Therefore, the claimed invention is rendered prima facie obvious.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BARBARA P BADIO/Primary Examiner, Art Unit 1628